DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (US 2019/0370347).

As to claim 1, Levy disclose a method stored in one or more data storage devices and executed using one or more processors of an edge system for reducing volumes of log messages sent from the edge system to a data center, the method comprising: 
collecting a stream of log messages generated by one or more event sources of the edge system (¶0095); 
determining representative log messages of the log messages in the stream of log messages at the edge system (¶0043); 
sending the representative log messages from the edge system to the data center (¶0077); 
discarding non-representative log messages from data storage devices of the edge system (¶0078); and 
storing the representative log messages in data storage devices at the data center, thereby reducing the volumes of log messages sent from the edge system to the data center (¶0095).

As to claim 6, Levy disclose the method of claim 1 wherein the representative log messages comprise clusters of representative log messages (¶0091).

As to claim 7, Levy disclose a computer system for reducing volumes of log messages sent from an edge system to a data center, the system comprising: one or more processors; one or more data storage devices: and machine-readable instructions stored in the one or more data storage devices of the computer system that when executed using the one or more processors controls the computer system to perform operations comprising: 
collecting a stream of log messages generated by one or more event sources of the edge system (¶0095); 
determining representative log messages of the log messages in the stream of log messages at the edge system (¶0043); 
sending the representative log messages to the data center over the Internet (¶0077): and 
discarding non-representative log messages from data storage devices of the edge system (¶0078).


As to claim 12, Levy disclose the medium of claim 7 further comprises: receiving remedial measures for correcting a performance problem at the edge system from the data center; and executing the remedial measures to correct the performance problems (¶0069).

As to claim 13, Levy disclose a non-transitory computer-readable medium encoded with machine-readable instructions for enabling one or more processors of a computer system to reduce log messages sent to a data center by performing operations comprising: 
collecting a stream of log messages generated by one or more event sources of an edge system (¶0095); 
determining representative log messages of the log messages in the stream of log messages using a computer system of the edge system (¶0043); 
sending the representative log messages from the edge system to the data center (¶0077); and 
discarding non-representative log messages from data storage devices of the edge system, where the representative log messages received at the data center are stored in data storage devices (¶0078).

As to claim 18, Levy disclose the medium of claim 13 wherein the representative log messages comprise clusters of representative log messages (¶0091).

As to claim 19, Levy disclose the medium of claim 13 further comprises: receiving remedial measures for correcting a performance problem at the edge system from the data center: and executing the remedial measures to correct the performance problems (¶0069).

Allowable Subject Matter
Claims 2-5, 8-11 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s dependent claims 2, 8 and 14 disclose: determining representative log messages of the log messages in the stream of log messages comprises: determining event types of the log messages in the stream of log messages; clustering semantically similar event types: constructing a similarity graph for each cluster of event types; determining one or more representative log messages for each cluster of even types; sending the one or more representative log messages for each cluster to the data center; and discard non-representative log messages from data storage devices of the edge system. Prior at fails to disclose constructing a similarity graph for each cluster of event types. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Bent (US 2017/0078169) discloses wherein discrete events generated through interactions between a user and a machine are monitored, the interaction performed via a user interface associated with an application running on the machine, the discrete events stored by sessions in a storage device local to the machine as event logs. Network connection pattern of the machine with a server device is determined. Storage constraints of the storage device are determined based on the monitoring and the network connection pattern. The event logs are compacted by progressively summarizing the discrete events on dynamically adjusted segments of the sessions. The compacted event logs are transmitted to the server device responsive to determining that a network connection between the machine and the server device is available (Abstract).
Prior art ERTL (US 2019/0386819) discloses a system and method for the analysis of log data is presented. The system uses SuperMinHash based locality sensitive hash signatures to describe the similarity between log lines. Signatures are created for incoming log lines and stored in signature indexes. Later similarity queries use those indexes to improve the query performance. The SuperMinHash algorithm uses a two staged approach to determine signature values, one stage uses a first random number to calculate the index of the signature value that is to update. The two staged approach improves the accuracy of the produced similarity estimation data for small sized signatures. The two staged approach may further be used to produce random numbers that are related, e.g. each created random number may be larger than its predecessors. This relation is used to optimize the algorithm by determining and terminating when further created random numbers have no influence on the created signature (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113